DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 01/18/2022 in response to PTO Office Action mailed 10/01/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 26-47 are pending.
4.	Claims 26, 38, 40, 42 and 45 are amended. 

Allowable Subject Matter
5.	Claims 26-47 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments filed on 01/18/2022, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the memory access protocol and cache coherency protocol share a common link layer”, in combination with other recited limitations in amended independent claims 26, 38 and 42.
Dependent claims 27-37, 39-41 and 43-47 are allowable based on their dependency of independent claims 26, 38 and 42.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/Farley Abad/               Primary Examiner, Art Unit 2181